Citation Nr: 1404450	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  11-07 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) benefits under the provisions for 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 

INTRODUCTION

The Veteran had active service from July 1968 to January 1970, and service in the Republic of Vietnam.  The Veteran died in October 2008.  The appellant is his widow.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Boise, Idaho, Regional Office (RO) which denied claims for service connection for the cause of the Veteran's death and DIC benefits.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant is claiming entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 1310.  The cause of the Veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  

At the time of the Veteran's death in October 2008, he was service connected for hearing loss rated as noncompensable.  His death certificate lists his immediate cause of death as cardiorespiratory arrest due to metastatic pancreatic carcinoma.  Records of his pancreatic cancer diagnosis and treatment have not been obtained.

The appellant's primary contention is that the Veteran's pancreatic cancer was caused by herbicide exposure during active service in Vietnam.  Service personnel records indicate the Veteran participated in combat operations in Vietnam; therefore, herbicide exposure is conceded.  

The appellant submitted a copy of the May 5, 1990 Report to the Secretary of the Department of Veterans Affairs on the Association Between Adverse Health Effects and Exposure to Agent Orange (reported by Special Assistant Admiral E.R. Zumwalt, Jr.), which, in pertinent part, found that there was adequate evidence to reasonably conclude that it was at least as likely as not that there was a relationship between exposure to Agent Orange and pancreatic cancer.

However, under Section 3 of the Agent Orange Act of 1991, Public Law No. 102-4, 105 Stat. 11, the Secretary of Veterans Affairs entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in Vietnam and various diseases suspected to be associated with such exposure.  The NAS was to determine, to the extent possible, whether there is a statistical association between the suspect disease and herbicide exposure, taking into account the strength of the scientific evidence and the appropriateness of the methods used to detect the association; the increased risk of disease among individuals exposed to herbicides during the service in the Republic of Vietnam during the Vietnam era; and whether there is a plausible biological mechanism or other evidence of a causal relationship between herbicide exposure and the suspect disease.  The NAS was required to submit reports of its activities every two years.

The Secretary, under the authority of the Agent Orange Act of 1991 and based on the studies by the NAS, has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007).

In July 2009, the National Academy of Sciences (NAS) issued 'Veterans and Agent Orange: Update 2008' (Update 2008).  A determination was made by the Secretary, based upon Update 2008 and prior NAS reports, that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for a number of disorders to include pancreatic cancer.  75 Fed. Reg. 81332 (December 27, 2010).

Although pancreatic cancer has not been added to the list of diseases for which service connection is presumptively awarded, the Board notes that the unavailability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Here, the 1990 report does provide supportive evidence of a possible of an association between the claimed disability and service so as to satisfy the low threshold for obtaining a medical opinion.  Consequently, this issue must be remanded in order to obtain an option whether the Veteran's pancreatic cancer was incurred during or otherwise caused by active service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant to obtain appropriate release forms to obtain medical records of all treatment rendered to the Veteran concerning his pancreatic cancer.  All records obtained should be associated with the record.  To the extent records are sought but not obtained, the claims file should contain documentation of all attempts made.

2.  Thereafter, but whether records are received or not, refer the case to an appropriate specialist for review of the record and a medical opinion.  A comprehensive clinical history should be recited, to include a discussion of the Veteran's documented medical history and appellant's assertions.  After a thorough review of the evidence, the examiner should provide an opinion with supporting rationale as to whether it is at least as likely as not (a 50 percent probability or better) the Veteran's pancreatic cancer may be found to have been etiologically related to Agent Orange/herbicide exposure in Vietnam, or whether it was more likely of post service onset and unrelated to service and exposure to Agent Orange/herbicides therein.

The examiner should provide thorough and detailed rationale for the opinion provided and the report must be returned in a narrative format. 

3.  The RO should ensure that the medical report requested above complies with this remand.  If a requested action is not taken or is deficient, it should be returned for correction.

4.  After taking any further development deemed appropriate, the RO should re-adjudicate the issues on appeal.  If any benefit is not granted, the appellant and her representative should be provided a supplemental statement of the case before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


